On Rehearing.
We inadvertently stated in our original opinion regarding appellants' requested finding No. 1, "The court refused the finding, and correctly so, as no witness so testified." Appellant points out that the defendant Jones, as a witness for appellee, did so testify. The opinion, however, shows that two witnesses testified to the contrary. The court's refusal of the requested finding was warranted.
There is no merit in the motion for rehearing, and it is overruled.
It is so ordered.
HUDSPETH, C.J., and SADLER and BICKLEY, JJ., concur.
ZINN, J., did not participate. *Page 652